Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



1, 2, 3, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chailleux (US20050278629) in view of Barrus et al. (US6693652, Barrus).

As to claims 1, 6, 7:
Chailleux shows a presentation material creation apparatus , a corresponding method, and a corresponding non-transitory computer readable medium, (¶ [0046]) (e.g., an authoring program) 
comprising a material creation unit that creates a card-shaped object in which characters or a figure can be placed on the basis of an operation of a user through a GUI and places the object on a field, (graphical user interface) (¶ [0061], [0071], [0072])  (e.g., The basis of the sequence is a series of screen shots; four slides captured as screen shows are placed in the main view; previously acquired screenshots, pre-made graphics, photographs, etc. can be incorporated or imported into the sequence)
and also sets an order for a plurality of the objects, and a material playback unit that outputs a presentation material outputting the objects in the set order (abstract) (e.g., creating a sequence of screenshot images of an application program to be presented. Each screenshot is a slide in the presentation and is displayed for an interval of time during playback of the presentation). 
Chailleux fails to specifically show: wherein when one object is superimposed on another object by an operation of the user, the material creation unit creates an object in which the one object is placed inside the other object.
In the same field of invention, Barrus teaches: automatic generation of visual representations and links. Barrus further teaches: a presentation material creation apparatus (abstract) wherein when one object is superimposed on another object by an operation of the user, a material creation unit creates an object in which the one object is placed inside the other object (col. 21, l. 25-45) (e.g., automatically generating message objects and references in response to the user actions of: 1) dragging 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chailleux and Barrus before the effective filing date of the invention, to have combined the teachings of Barrus with the apparatus, a corresponding method, and a corresponding non-transitory computer readable medium, as taught by Chailleux. 
One would have been motivated to make such combination because a way to alleviate the tradeoff that occurs when a person communicate with others through various mechanisms including oral and written media would have been obtained and desired, as expressly taught by Barrus (col. ,l. 39-43).

As to claim 2, Chailleux further shows:
The presentation material creation apparatus according to claim 1, wherein the material creation unit enlarges or reduces the object placed on the field according to an operation of the user (¶ [0070]) (e.g., compressing the captured screenshots and displaying them as reduced slides so that multiple screenshots will fit on a single display screen).

As to claim 5, Chailleux further shows:
The presentation material creation apparatus according to claim 1, wherein in response to an operation of the user, the material creation unit expands or eliminates an area of the object placed on the field (¶ [0076]).

s 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chailleux (US20050278629) in view of Barrus et al. (US6693652, Barrus), further in view of Land et al. (US20040039934, Land).

As to claims 3, 4:
Chailleux, Barrus shows an apparatus substantially as claimed, as specified above. 
Chailleux, Barrus fails to specifically show: wherein when the user operates a lower object among a plurality of the objects at least partially overlapping one another on the field, the material creation unit causes the objects at least partially overlapping the lower object to be operated altogether;
wherein in response to an operation of the user, the material creation unit places on the field a template object on which a predetermined chart is drawn and prestored in a memory, or the material creation unit causes the template object created in response to an operation of the user to be stored in the memory.
In the same field of invention, Land teaches: multimedia authoring and playback. Land further teaches: 
wherein when a user operates a lower object among a plurality of the objects at least partially overlapping one another on the field, the material creation unit causes the objects at least partially overlapping the lower object to be operated altogether (¶ [0145]) (e.g., two or more effect boxes may be applied to a single picture simultaneously, and where there is overlap);
wherein in response to an operation of a user, the material creation unit places on the field a template object on which a predetermined chart is drawn and prestored in a memory, or the material creation unit causes the template object created in response to an operation of the user to be stored in the memory (¶ [0013]).

One would have been motivated to make such combination because a way to allow a growing mass market of computer users to author, view, publish, and share content to  would have been obtained and desired, as expressly taught by Land (¶ [0003]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukuda et al. 		[U.S. 20100201881]
Torres et al.		[U.S. 6738075]
Reid et al.		[U.S. 8006192]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        2/8/2022